By the Court,
Kelly, C. J.:
The statute regulating the manner of proceeding in justice’s court (sec. 124, p. 479), is as follows; “A party is entitled to one hour, in which to make his appearance, after the time specified in the summons, and not otherwise.” * * * It appears from the justice’s docket that at one o’clock, the hour that the defendant was summoned to appear, he made default, and judgment was then rendered in favor of the plaintiff for the amount demanded. The justice should have waited one hour, as required by the statute, before he entered the judgment. Counsel for respondent claim that there is a legal presumption that the justice properly discharged his duty in this respect. Such is not the case where the contrary affirmatively appears.
The judgment of the circuit court, as well as the judgment of the justice’s court, is reversed.